 MINE WORKERS DISTRICT 23 (PEABODYCOAL)77District 23, United Mine Workers of AmericaandDale MartinandBilly CardwellCases 9-CB-6408 and 9-CB-6474March 7, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 6, 1986, Administrative LawJudge David L Evans issued the attached decisionThe General Counsel filed exceptions i and a sup-porting brief, and the Respondent filed an answer-ing briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent did notviolate Section 8(b)(2) of the Act with respect toPeabody Coal Company's failure to recall laid-offemployees Cardwell, Brown, Carver, Humphrey,Jennings,and Stewart The judge also found thatthe Respondent did not violate Section 8(b)(1)(A)of the Act with respect to its refusal to processCardwell's grievance concerning his disagreementwith Peabody's method of computing his seniorityfor recall purposesWe adopt the judge's findingsregarding these employees The judge also foundthat the Respondent did not violate Section 8(b)(2)with respect to Peabody's failure to recall laid-offemployee Dale Martin Regarding Martin, we reverse the judge and find that a violation of Section8(b)(2) was establishedThe General Counsel contended that the Re-spondent unlawfully caused, or attempted to cause,Peabody Coal Company to refuse to recall Martinbecause he worked for a nonunion company Thejudge rejected this contention because he errone-ously concluded that the Respondent did not cause,or attempt to cause, discrimination within themeaning ofSection 8(b)(2) 2We begin with a brief summary of the relevantfactsThe Respondent is a district of the United'The General Counsels request that the Order include a visitatorialprovisionisdenied as being unnecessary in this case2 The judge also erred when he suggested that Peabody Coal Company and the United Mine Workers of America should have been includedas named respondents in this proceeding See e gBoilermakersLocal 37(DeltaMaintenance)272 NLRB 326 330 (1984) (the employer was notjoined as a party)ElectricalWorkers IUE Local 617 (Westinghouse Electric)266 NLRB804 (1983) (the international union was not joined as aparty)Mine Workers of America, and its geographical jurisdiction includes several counties of western Ken-tucky Peabody Coal Company is engaged in thebusiness of coal production throughout the UnitedStates and, in particular, operates several mines locatedwithin the geographical jurisdiction of theRespondent At all times material, Peabody and theRespondent have operated under the National Bitu-minous Coal Wage Agreement of 1984 (the BCOAcontract)During the hearing, the Respondentamended its answer to the consolidated complaintand admitted the complaint allegation that it is theexclusive bargaining representative of "all produc-tionandmaintenance employees employed by[Peabody] at its various coal mining and coal preparation locations" and that it has maintained ineffect and enforced the BCOA contractAs more fully described by the judge, DaleMartin has worked at various times at mines located within the geographical jurisdiction of the RespondentOn December 31, 1985, he was laid offfrom Peabody's Alston surface mine Under article17(h) of the BCOA contract, Martin was eligible,according to his seniority, for recall to any Pea-body mine within the Respondents geographicaljurisdictionOn January 6, 1986, Martin met with MichaelTurner,Peabody's personnel representative, tocomplete a panel form used for recall purposes Onthe panel form, Peabody had listed Martin's senior-ity as 23 years of service, but Martin claimed thatthe figure should have been 35 years based on hisprior employment at the Homestead Mine, whichwas located in the Respondent's geographical jurisdiction and which was acquired by Peabody in1956Peabody, however, did not count Martin'sHomestead Mine employment because employeesat the mine were not represented by the Respond-ent when Martin worked there The record reflectsthat seniority credit was granted in the event theemployee worked pursuant to a UMWA contractfor an employer later acquired by PeabodySometime later in January 1986, Martin ques-tioned theRespondent's representative,BennyDukes, about this matter concerning his seniorityDukes concurred with Turner's explanation andstated thatMartin was not entitled to be creditedwith his Homestead timeThere is no dispute that if Martin had been cred-itedwith his Homestead time he would have beenplaced higher on the recall list and that Peabody'smethod of computing Martin's seniority followedPeabody's and the Respondent's interpretation ofarticle 17(h) of the BCOA contract The recordalso shows that if Martin had been credited with all293 NLRB No 7 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis company seniority he would have been recalledby Peabody 3We agree with the judge's comment that thismethod of seniority computation used by Peabodyand the Respondent "smacks of an unlawful grantof recall preference, or superseniority, because ofprior union affiliation " See, e g ,WhitingMilkCorp,145 NLRB 1035 (1964), enf denied 342 F 2d8(1stCir1965),TeamstersLocal 480 (PotterFreight),167 NLRB 920 (1967), enfd 409 F 2d 610(6thCir 1969) See alsoStage Employees IATSELocal 659 (MPO-TV),197 NLRB 1187 (1972) Thejudge, however, found no violation of Section8(b)(2) had occurred because he failed to take intoaccount the Respondent's admission that it hasmaintained in effect and has enforced the BCOAcontract, in particular article 17(h) as interpretedaboveMaintaining and enforcing a contractualprovisionwhich accords preference to employeesbased on union considerations can cause, or be anattempt to cause, discrimination within the meaningof Section 8(b)(2) See, e g ,Operating EngineersLocal 132 (National Engineering),266 NLRB 977,981 (1983) Accordingly, we find that the GeneralCounsel has shown that the Respondent violatedSection 8(b)(2)with respect toMartin's recallrights and Peabody's failure to recall himREMEDYHaving found that the Respondent has violatedSection 8(b)(2) of the Act, we shall order it tocease and desist and to take certain affirmativeaction, including making whole Dale Martin withbackpay computed on a quarterly basis as pre-scribed in F WWoolworthCo,90 NLRB 289(1950), plus interest to be computed in the mannerprescribed inNew Horizons for the Retarded 4ORDERThe National Labor Relations Board orders thatthe Respondent, District 23, United Mine Workersof America, Madisonville, Kentucky, its officers,agents, and representatives, shall3The judge found that laid off employees CardwellHumphreyBrown aid Stewart each knew of four or five employees with less companywide seniority than they had who were working at Peabody mineswithin the Respondents geographicaljurisdictionThe recordshows thatCardwell the most senior of this group would have had 26 years ofcompanywide seniority if he had been credited with his non District 23serviceMartin however had 35 years of District 23 seniority if hisHomestead Mine service is credited It follows that Martin would havebeen recalled by Peabody if he had been credited with all his companyseniority4 283 NLRB 1173 (1987) Interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)1Cease and desist from causing, or attemptingto cause, an employer to refuse to recall a laid offemployee by maintaining and g.ving effect to acontract provisionwhich requires discriminationagainstemployees, in terms of their senioritycredit, because they worked for a nonunion compa-ny later acquired by the employer2Take the following affirmative action necessary to effectuate the policies of the Act(a)Make whole Dale Martin for any loss ofearnings or other benefits he may have suffered asa result of the discrimination against him, in themanner set forth in the remedy section of the deciSion(b)Notify Peabody Coal Company, in writing,with a copy to Dale Martin, that it has no objec-tion to the employment of Martin, and that it willcease interpreting article 17(h) of the 1984 BCOAcontract, which pertains to the panel rights of laidoff employees for purposes of recall in a mannerwhich discriminates against employees, in terms oftheir seniority credit, because they worked for anonunion company later acquired by Peabody CoalCompany(c) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix "5Copies of the notice, on forms provided by the Regional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(d) Sign and return to the Regional Director sufficient copies of the notice for posting by PeabodyCoal Company, if willing, at all places where notices to employees are customarily posted(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply6 If thisOrder is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States COLrt of Appeals Enforcing an Order of the NationalLaborRelations Board MINE WORKERS DISTRICT 23 (PEABODYCOAL)79APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT cause, or attempt to cause, an employer to refuse to recall a laid off employee bymaintaining and giving effect to a contract provi-sion which requires discrimination against employ-ees, in terms of their seniority credit, because theyworked for a nonunion company later acquired bythe employerWE WILL make whole Dale Martin for any lossof earnings and other benefits, with interest, resulting from Peabody Coal Company's refusal to recallhim from layoff statusOn the entire record and my observation of the demeanor of the witnesses, and after careful considerationof the briefs filed by Respondent and General Counsel Imake the followingFINDINGS OF FACTIJURISDICTIONAt all times material the Employer a Delaware corporation has beenengaged inthe business of coal production in various States of the United States, involved hereare Peabodyminesin the vicinity of Mddisonville andCentertown, Kentucky During the 12 months precedingissuanceof the complaint, which is a representativeperiod the Employer in the course and conduct of itsKentucky business operations sold and shipped productsgoods and materials valued in excess of $50,000 directlyto purchasers located at points outside the State of Kentucky Therefore, the Employer is now, and has been atall timesmaterial, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theActIITHE LABOR ORGANIZATION INVOLVEDDISTRICT 23, UNITED MINE WORK-ERS OF AMERICABruce H Meizlish,for the General CounselC Terry Earle (Earle Baird & Russell),of Greenville,Kentucky for the RespondentDAVID L EVANS, Administrative Law Judge Thismatter was tried before me on 9 July 1986 in Madisonville,Kentucky The complaint alleges that District 23,UnitedMineWorkers of American (Respondent), hascommitted certain violations of the National Labor RelationsAct (the Act) Said complaint is based on chargesfiled by Dale Martin and Billy Cardwell, individuals, inCases 9-CB-6408 and 9-CB-6474 respectivelyTheformer charge was filed on 16 January 1986 and thelatter charge was filed on 21 April 1986 The employerinvolved is Peabody Coal Company (the Employer orPeabody) The complaint alleges that Respondent, in violation of Section 8(b)(2) of the Act has caused or attempted to cause Peabody to refuse to recall severalnamed employees, including Martin and Cardwell fromlayoff because the employeeswere members of andhad worked in other union districts outside Respondent sdistrict and for reasons other than said employees failureto tender periodic dues and initiation fees uniformly required as a condition of acquiring or retaining membership in Respondent " The complaint further alleges thatRespondent is the statutory representative of Peabody'semployees, including Cardwell, but that since on orabout 8 January 1986 Respondent has refused to processa grievance filed by Cardwell over his seniority andrecall rights with Peabody The complaint alleges thatthis refusal to process Cardwell's grievance by Respondent violated Section 8(b)(1)(A) Act Respondent filed ananswer admitting jurisdiction but denying the commission of any unfair labor practicesRespondent Union is now and has been at all timesmaterial herein,a labor organization within the meaningof Section2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICESA FactsThe essential facts are not in dispute Respondent isone of several districts of the United Mine Workers ofAmerica (UMWA) Its geographical jurisdiction includesseveral counties of western Kentucky At all times material,Respondent and Peabody have operated under theterms of an agreement between the Bituminous Coal OperatorsAssociation, Inc (BCOA) and the UMWA Byits terms the agreement is effective 28 September 1984 to31 January 1988Since the fall of 1985, Martin and Cardwell and theirfellow employees Elbert Brown Bill Carver LesterHumphrey, Nathel Jennings and Howard Stewart havebeen on layoff status from Peabody mines in Respondent's geographical jurisdictionThey have been placedon a recall roster, or panelof employees awaitingrecallEach of these employees, except Martin, workedfor Peabody at mines in other geographical jurisdictionsof the UMWA before they were employed at the minesfrom which they were laid off in 1985 Martin did notwork for Peabody in other districts, but he did previously work for another employer in Respondent's territorialjurisdictionThat employer did not recognize theUMWA at the time Martin worked there Peabody, atsome point in the past, purchased that employer's minePeabody has not given Martin credit for the timeworked with that other employer, however, Peabodywould have given Martin credit for that work experienceif,at the time Martin worked at that other mine, theprior employer had recognized the UMWA If Peabodyhad given Martin credit for his experience with that 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother employer, and if Peabody had given the other employees credit for time worked outside District 23 s geographical jurisdictionwhich it has not done each employeewould be placed higher on the recall list orpanel for future recall to any of Peabodysmines in Distract 23 s geographical jurisdictionPeabody s method of seniority computation and Respondent s responsibility for that method of computation,are the coreissuesin this caseThe contract between the National Bituminous CoalOperators Association and the United Mine Workers ofAmerica provides in relevant partSection (c) Layoff ProcedureIn all caseswhere the working force is to be reduced or realignedmanagementshallmeet with themine committeeat least 24 hours in advance andreview the available jobs and the individuals to belaid off, retainedor realignedWithin five (5) days after an Employee is notifiedthat he is to be laid off, he must fill out a standardized formand submitittomine management Onthis form, the laid off Employee shall list (1) hisyears of serviceat the mine(2) his years of servicewith the Employer, (3) his previousmining experience with other Employers and the years of servicewith each, and (4) the jobs he is able to performand for which he wishes to be recalled Additionally the Employeemay alsolist,on the standardizedform (5) the mines of his Employer within theUMWA district on whose panel he wisheshis nameto be placed (6) his choice ofthe minesof his Employer locatedin one additionalgeographically contiguousUMWA district on whose panel he wisheshis nameto be placedSection (d) PanelsEmployees who are idle because of a reduction inthe working force shall be placed on a panel fromwhich they shall be returned to employment on thebasis of seniority as outlined in section (a) A panelmember shall be considered for every job which hehas listed on his layoff formas onetowhich hewishes to be recalledSection (h) Recall of Persons on Layoff StatusWhen a job or training vacancy ata mine existswhich is not filled by Employees within the activeworking force or from the mine panel the panelcustodians will review the list of Employees on thepanel from other mines and the Employer shallrecall to employment Employees on layoffstatus inthe following order(1) If there are no Employees on the mine panelwith the ability to perform the work of the jobthen, the Employer shall recall the senior Employeewho has such ability from the Employers othermineswithin thesameUMWA distract who has requested his name be placed on the panel at thatmine and has listed the job to be filled as one forwhich he wishes to be recalled (length of servicewith an Employer at a mine for purposes of thisprovision includes total years of service with theEmployer within the UMWA district)(2) If there are no Employees on the mine panelor the District Employer panel, who have the ability to perform the work of the job, then the Employer shall recall the senior Employee from theEmployers other mines outside the UMWA Distact where the mine is located who has such abilityand is entitled under Section (c)(6) and has requested hisnameto be placed on the panel at that mineand has listed the job to be filled as one for whichhe wishes to be recalled (length of service with theEmployer at the mine for purposes of this provisionincludes total years of service with the Employer)Signatorycompaniesand coal producing dratlionsthereof, and wholly owned and controlledcoal producing subsidiaries and wholly owned andcontrolled coal producing affiliates, shall be treatedas one and the same Employer for panel rights purposesMichael Turner is personnel representative for Peabody Coal Turner testified that, pursuant to the 1984BOCA UMWA agreement including specifically the ]anguage quoted above, when miners are laid off they complete forms entitledBCOA UMWA Standardized PanelFormOn each of these forms the employer involvedin this case Peabody, fills in blanks calling for the followinginformationemployee snamesocialsecuritynumber mine at which employee was laid off, UMWAdistrict number of that mine seniority date at the mine atwhich the employee was laid off, the date of the layofflength of service with present employer in UMWADist- total length of service with the employerwho is laying him off, and the job title when the employee was laid off Below this information the employee liststhe jobs he has the ability to perform and wishes to berecalled toThe form has a second page on which arelisted thenamesof mines of the employer in District 23and contiguous UMWA districts (No 11 in Indiana No17 inIllinoisNo 14 in Missouri) The laid off employeescircle the named mines to which they wish their panelsheets to be sent so that they can possibly be recalled tothose mines A copy of the panel sheets are provided tothe UMWA Districts indicatedBenny Dukes who is an executive board member ofRespondent testified that there are three panels used inthe process The first is the mine panel Employees whoare laid off from a particularmine areplaced on thispanel,and they have recall preference over all other employees If all employees who were on the mine panelare working (or have refused recall) the employees onthe district panel the second panel are called in order oftheir seniority within the district If job needs are notfilled from the mine panel or the district panel jobs areto be filled on a third panel, which is called the contiguous district panelThat panel is compiled on the basisof total company seniority, and employees are placedthere if they are laid off from mines in the contiguousUMWA districts and have requested their StandardizedPanel Form(s) be sent tomineswhich are recalling employeesAfter these three panels are exhausted the em MINE WORKERS DISTRICT 23 (PEABODY COAL)81ployer may transfer an employee from a noncontiguousdistrict or hire new employeesThere is no dispute that this procedure is required bythe BCOA UMWA contract as quoted above, and it ishow Peabody has conducted recallsSpecific examples of the effect of recall procedureswere given by employees who testified at the hearingMartin worked for Sinclair Coal company s HomesteadMine which is in the geographical jurisdiction of District 23, from 1950 to 1955 In 1956 the mine was purchased by Peabody and operated for 1 year before itclosed and Martin was laid off Martin testified that hewas not a member of the UMWA during these 6 yearsOn 16 September 1960 Martin became employed by Peabody at its Vogue Mine in District 23, Martin became amember of the UMWA at the same time Martin workedat the Vogue Mine until March 1977 when he was laidoff In April 1977 Martin was employed by Peabody atitsAlston surface mineMartin worked there until 31December 1985 when he was laid off On 6 JanuaryMartin went to the Alston surface mine to sign the cornpany panelMartin met with Turner who handed him hispanel form On the form Turner had written that Martinhad 23 years of servicewith present employer inUMWA District 23Martin testified that he told Turnerthathe should have 351 years because his seniorityshould begin with his Homestead Mine employmentMartin further testified that Turner saidI in sorry, butyou can t use that old Homestead [seniority] any longerItwas nonunionMartin testified that he asked whosedecision that was and Turner repliedDistrict 23 'Turner testified that Martin argued that his Homesteadtime should count for purposes of recall rights becausethe Alston Mine had given him that credit when he wasrecalled from layoff from the Vogue Mine, and thattherefore he was entitled to the full credit as past practiceTurner testified that he told Martin that the timespent at Homestead would not count because it was notwithin the District,and Martin replied that he wouldfile a grievance over the matterBenny Dukes, as district executive board member ofRespondent has responsibility for processing grievancesfor the Respondent under the BCOA agreement quotedabove Dukes testified that in January Martin approachedhim and reported that he had been in Turner s office andTurner had told him that he could not use his Homestead timeDukes concurred telling Martin that if anemployee's prior work history is not under the BCOAagreement it does not count for District wide panelrights purposesDukes further, credibly testified thathe offered to write the International president of theUMWA to get an interpretation of the BCOA agreementandMartin repliedno that he was going to theNLRB "Charging Party Cardwell testifiedwithout contradiction, that he had worked for 26 years in mines located inDistricts 20 and 23 of the UMWA He further testifiedwithout contradiction that Peabody has given him semority credit for recall within District 23 only for 12 of1UMWAcontracts have also provided that employees continue toaccrue seniority while on panels awaiting recallthose 26 years because only 12 of those years were inPeabody mines in District 23 or in other employer smineslocated in District 23 which were under contractwith the Union which were subsequently acquired byPeabodyEmployees Lester Humphrey Elbert Lane Brown,and Harold Stewart also testified to work histories whichinvolved experience in District 23 and districts otherthan District 23Like Cardwell, each of these employees as reflected by their panel sheets which were received in evidence, received credit for recall in District23 only for the time worked in Peabody s District 23minesCardwell filed a grievance over the Peabody s failureto credit him with non District 23 service Cardwell testified that the grievance was filed in early January, afterhe was laid off from the Alston surface mine On 14 January he was told at a local union meeting, by the localpresident and members of the union grievance committee, that he had no case under the contract but hecould pursue the matter on his own by getting a privateattorneyOn 28 January Cardwell approached Dukesand complained about the committee's failure to processhis grievanceCardwell testifiedwithout contradiction,that Dukes told him that he had no grievance because ofthe provisions of the contract which Dukes then proceeded to read to Cardwell SpecificallyDukes readCardwell section (h), paragraph (1) as quoted above Itis further undisputed that Cardwell has received no further action on his grievance after Dukes refusal on 28JanuaryB Analysis and ConclusionsThe complaint alleges that since the date of their layoffs, 8 November Respondent has sought to cause, andhas caused Peabody to refuse to recall Brown, CarverHumphrey,Jenningsand Stewart It further alleges thatsince the date of their layoffs 31 December Respondenthas attempted to cause, and has caused Peabody torefuse to recall Martin and Cardwell The complaint alleges that Respondents conduct toward Brown, CarverHumphrey, Jennings, Stewart and Cardwell was engagedin because those employeeswere members of and hadworked in other union districtsThe complaint furtherallegesthatRespondent has attempted to cause andcaused,Peabody to refuse to recall Martin becauseMartindid not have prior employment with employerswho were parties to collective bargaining agreementswith RespondentAll of this conduct by Respondent,the complaintallegesviolated Section 8(b)(1)(A) and (2)of the ActSection 8(b)(1)(A) makes it an unfair labor practiceunder the Act for a labororganizationto restrain orcoerce employees in the exercise of the rights guaranteedby Section 7 of the Act Except for the additional allegation that Respondent has unlawfully refused to processthe grievance of Cardwell there is no contention by theGeneral Counsel that Respondents conduct independently violated Section 8(b)(1)(A)Section 8(b)(2) makes it an unfair labor practice for alabor organization to cause, or attempt to cause, an em 82DECISIONSOF THE NATIONALLABOR RELATIONS BOARDployer to discriminateagainst anemployee in violationof Section 8(a)(3) Section 8(a)(3) makes it an unfair laborpractice for an employer to discriminate against an employee in order to encourage or discourage membershipin any labor organization 2The ranking of employees on a recall list and employment of employees with less seniority may, in somecases, be evidence of discrimination but, in this case, theissues remainDoes Peabody s method of counting seniority by districts of the UMWA constitute discriininationwhich violates Section 8(a)(3), and, if so, what isRespondents responsibility for it9General Counsel has established that Peabody has refused to credit its employees with seniority for purposesof recall within the one district with time spent workingfor Peabody in another district This practice has placedBrown, Carver, Humphrey, Jennings, Stewart, and Cardwell in lower positions on Peabody s seniority recall liststhan if Peabody had credited all employees with allyears, in all locations, that they had worked for Peabody The General Counsel has further established thatPeabody has granted, in effect, supersenionty for timespentworkinginmines ofother employers if (a) theother employersmineswere in the same UMWA districtas the Peabody mine which is recalling employees (b)the other employers recognized the UMWA at the timethe Peabody employee (who is seeking recall to a Peabody mine) was working at those other employersmines,and (c) Peabody has since acquired the other employers'minesThis practice has caused Martin to beplaced lower on Peabody s recall seniority lists than ifPeabody had given all employees credit foralltimeworked inallmines,which have been purchased by Peabody in a given UMWA district whether the mine wasunion at the time the employee worked there, or notThe General Counsel contends that both practices byPeabody within the geographical jurisdiction of District23 constitute unfair labor practices by District 23 theonly Respondent namedCounsel for the General Counsel, in his brief does notsay how, by Peabody s practices, Respondent caused orattempted to cause discrimination against the named employeesThere are no alleged threats or inducements toeither Peabody or the employees There were no communications to Peabody that those who had becomemembers of UMWA in one district should be given preference to those who had become members of theUMWA in another district 3 and there was no communecation to Peabody that a group of favored membersshould be given preference over any other group of employees' The General Counsel appears to contend that2 It should be noted that there is no evidence actual causation otherthan the testimony of Cardwell Humphrey Brown and Stewart thatthey each knew of four or five employees (who were named by the witnesses)who were then working at Peabody mines located in the geographical jurisdiction of District 23 and that those working employeeshad less companywide seniority than they This testimony was hearsay astowhat seniority other employees had however there were no objetbons and the testimony is accepted as true for purposes of this decision3 This failure of evidence distinguishes the con'tructton industry hiringhall cases cited by the General CounselThis factor distinguishes themerged unit cases cited by the GeneratCounselPeabody s recall practices are inherently, unlawfully, discriminatory and, somehow, Respondentwhich is butone of many districts of the UMWA, is responsible forthe ultimate effect on the employees named in the complaintPeabody s refusal to count, for purposes of recall, timeworked for Peabody outside the district in which a recallisbeing conducted is analogous to the situation in whichan employer with several plants throughout the countryagrees with the national body of a union that employeeswho work at one of its plants will not accrue seniority,for purposes of recall, at any other of its plants The legitimacy of such a provision cannot be seriously questioned it provides long term job security for employeesat the different plants and stabilizes collective bargainingrelationships of different locals which represent employees at different localities The same objectives are apparent hereMoreover, adoption of the General Counsel scontentions would be an imposition by the Board on theUMWA and Peabody (neither of whom is a party to thisproceeding)of a companywide seniority system, asystem which that Union and that Employer did not negotiate themselves This the Board will not doPeabody s grant of seniority credit for services withother employers presents a somewhat different questionEven though it may be required by BCOA UWMA contract (artXVII, sec (h)(2), as quoted above) the grantappears to be something of a reward for having previously worked for another employer who was in the samegeographical area as the signatory employer conductinga recall, but only if the other employer has been purchased by the signatory and if that employer was undercontract with the UMWA at the time the employee hadworked for that other employer This smacks of an unlawful grant of recall preference or supersenionty because of prior union affiliation and perhaps it is unlawfulunlessa legitimate purpose can be demonstrated (Superseniority is permissible in certain situations for example,certain individuals may be granted superseniority wherethe grants serve legitimate purposes of stabilizing collective bargaining relationships such as grants of superseniority to those who handle grievances SeeDairylea Cooperative219 NLRB 656 (1975), enfd 531 F 2d 1162 (2dCir 1976) and its progeny) However, Peabody was notnamed as a respondent and if it had a legitimate reasonfor contractually granting such superseniority it had noopportunity to present that reasonEven if oneassumesthat there is no legitimate reasonfor the grant of supersenionty and, further assuming thatin 1984 the UMWA demanded that contractual grant ofsuperseniority (as the General Counsels brief hypothesizes)perhaps the UMWA then violated the Act bymaking such demands However, the UMWA is not aparty to this proceeding either, and it is not accused ofviolating the Act by executing the agreement in 1984 orby unlawfully maintaining the agreement within the10(b) limitations period, or by any other conduct Insum the UMWA is not a respondent and it cannot beordered to do anything by this action, nor may it be required to come forward and attempt to justify the grantof superseniority which has affected Martin MINE WORKERSDISTRICT 23 (PEABODY COAL)The only Respondent in this proceeding is District 23Except for District 23 s refusal to process the grievanceof Cardwell, the only conduct of which District 23 is accused is agreeing with Peabody s interpretation of the1984 BCOA UMWAagreement,Dukes told Martin thatthe company was right and the mine grievance committee and Dukes told Cardwell that the company wasright, in its interpretationsRespondent, District 23, didno more Specifically, it did not tell Peabody to rankMartin below anyone else, and it did not tell Peabodynot to recall Martin, or any of the other employees Peabody did what it did because of the contract it (throughBCOA) negotiated with the UMWA However, there isno allegation that this contract is facially invalid, andDistrict 23's agreementwith Peabody's interpretation ofa contract, the validity of which has not been questionedcannot be said to be a cause, or an attempt to cause, discnmmation within Section 8(b)(2) of the Act Accord83ingly, I shall recommend dismissal of those allegations ofthe complaintThe allegation of improper grievance handling againstDistrict 23must also be dismissedAs I have foundabove, the conduct of the Union is premised solely onthe wording of the contract the legitimacy of which hasnot been questioned Because it is clear thatboth theUnion and the company interpreted the contract to debarthe grievance of Cardwell, requiring Respondent toprocess the grievance would be requiring Respondent todo a useless act This the Board will not doTeamstersLocal 59 (New Bedford Seafood),280 NLRB 1420 (1986)Accordingly, I shall also recommend dismissal of the allegation that Respondent unlawfully refused to processCardwell s grievance[Recommended Order for dismissal omitted from publication ]